Walker, J.
A smoke-house would be a house if the adjective were not employed to denote it a smoke-house, and the adjective only renders the description of the house the more definite. There is nothing in this exception to the indictment, nor is the exception that it does not locate the smoke-house in Fayette county more available. The third exception, that the indictment does not allege the possession of the property to have been in the prosecutor is not well taken.
The indictment alleges that the stolen property was taken from the possession of the owner, and that Sam. Stramler was the owner. It is further objected that this indictment is without precedent. If this were true, we nevertheless think it good upon principle, if not upon precedent.
The judgment of the District Court is affirmed.
Affirmed.